 1                                                    THE HONORABLE BENJAMIN H. SETTLE

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT TACOMA
 9   SHERRI L. DEEM, individually and as               )
     Personal Representative of the Estate of          )
10   THOMAS A. DEEM, deceased,                         )
                                                       )
11                                       Plaintiff,    )    Case No. 3:17-cv-05965 BHS
                                                       )
12            v.                                       )    ORDER GRANTING IN PART
                                                       )    MOTION FOR CONSOLIDATION
13   AIR & LIQUID SYSTEMS                              )
     CORPORATION, et al.,                              )
14                                                     )
                                      Defendants.      )
15                                                     )
16            THIS MATTER came before the Court on plaintiff’s Motion for Consolidation of this
17   matter with Cause No. 3:18-cv-05527-BHS, which is also pending before this Court. The Court
18   has considered the arguments of counsel as presented to the Court in the following materials:
19            1.        Motion for Consolidation;
20            2.        Declaration of Lucas Garrett in Support of Plaintiff’s Motion for Consolidation
21                      and Exhibits 1 and 2 annexed thereto;
22            3.        Non-Party Defendants’ Response to Motion for Consolidation;
23            4.        Declaration of Brian D. Zeringer in Support of Non-Party Defendants Response
24                      to Motion for Consolidation; and
25            5.        Reply to the Response.
26            IT IS HEREBY ORDERED that plaintiff’s Motion for Consolidation is GRANTED IN
27   PART and DENIED IN PART. The Motion for Consolidation is GRANTED in part to the extent
     ORDER GRANTING
     IN PART MOTION FOR CONSOLIDATION: 3:17-CV-05965 BHS - 1

     123552.0005/7471829.1
 1   that this matter is consolidated with Cause No. 3:18-cv-05527-BHS for purposes of discovery

 2   and for purposes of handling pretrial matters through the Court’s disposition of summary

 3   judgment or such other time prior to trial as the Court deems appropriate. The Motion is DENIED

 4   in part because the Court will not consolidate these actions for trial at this time and will reserve

 5   any determination of that issue until discovery is completed. This ruling is without prejudice,

 6   and plaintiff may again move to consolidate these actions for trial after discovery has closed. The

 7   parties shall agree to an amended caption that adequately reflects the consolidated actions.

 8            The Clerk shall administratively close Cause No. 3:18-cv-05527-BHS, strike the

 9   scheduling order in this action, and issue a new abbreviated scheduling order consistent with the

10   scheduling order in Cause No. 3:18-cv-05527-BHS.

11            DONE IN OPEN COURT this 13th day of December, 2018.




                                                           A
12

13

14
                                                            BENJAMIN H. SETTLE
15                                                          United States District Judge

16

17

18
19

20

21

22

23

24

25

26

27
     ORDER GRANTING
     IN PART MOTION FOR CONSOLIDATION: 3:17-CV-05965 BHS - 2

     123552.0005/7471829.1
